The judgment of the court was pronounced by
Rost, J.
This is the second appeal in this case; the.first is reported in 2 An. p. 45. The evidence, for the admission of which it was remanded, is in the record, and the only question now before us is, whether the defendant is entitled to claim from the plaintiff a diminution of the price stipulated to be paid by him, on account of the alleged servitudo. It was determined against the defendant in the first instance, and he appealed.
The act of the plaintiff and others, making a dedication for a public road *60which was to pass over the land now held by the defendant, is under private .signature, and bears date 5th September, 1840. The plaintiff sold the land to the widow Leray on the 9th of November, 1840, and,on the 5th of June, 1841, Mrs. Leray became a party to the act of dedication, and agreed to take the place of her vendor, relativement an chemin quz fut ábandonné par luz pour l’usage du public, le 5 Septembre, 1840. From this statement it is manifest that there was no concealment by the plaintiff from his immediate vendee, and that he is entitled, against her, to the price stipulated in the sale. The record further shows that the act of dedication was recorded on the 2d day of September, 1842, and that, on the 6th of October, 1842, Mrs. Leray sold to the ■defendant, who assumed to pay, as part of the price, the sum remaining due to the plaintiff, and now claimed by him, under that stipulation in his behalf. The act of sale is silent as to the servitude.
If there was any concealment, it was by the last vendor, and she js alone re■sponsible. There is no privity between the plaintiff and the defendant, and the latter has no just cause to withhold any portion of the sum claimed of her.

Judgment affirmed.